Exhibit 10.4

December 16, 2008

PERSONAL AND CONFIDENTIAL

Kenneth J. Witkin

c/o CBRE Realty Finance, Inc.

185 Asylum Street

City Place I, 31st Floor

Hartford, CT 06880

Re: Terms of Employment

Dear Ken:

This letter agreement (the “Letter Agreement”) is to confirm the terms of your
employment as President and Chief Executive Officer of Realty Finance
Corporation (“RFC” or the “Company”), formerly known as CBRE Realty Finance,
Inc.

1. Employment; Term; Position.

The term of your employment will commence on January 1, 2009 (the “Commencement
Date”) and will end on the day prior to the third anniversary of the
Commencement Date, unless sooner terminated under the provisions of Paragraph 3
below (the “Employment Term”); provided, however, that commencing on the third
anniversary of the Commencement Date and on each anniversary thereafter the
Employment Term shall be automatically extended for an additional period of one
year unless, not later than 90 days prior to such automatic extension date,
either party shall have given notice to the other that it does not wish to
extend the Employment Term, in which case the Employment Term shall end on the
next anniversary of the Commencement Date. You will serve as President and Chief
Executive Officer, with the primary responsibility for overseeing the day-to-day
operations of the Company. You will report to the Board (as defined below),
whose Chairman is Ray Wirta. You will continue to be a member of the Board. Your
primary place of employment will be the Company’s offices in Hartford,
Connecticut. You agree to devote substantially all of your business time to the
performance of your duties.

2. Compensation.

(a) Base Salary. With respect to compensation for your employment with the
Company, you will receive a base salary at the rate of $600,000 per annum,
payable in accordance with the normal payroll practices of the Company.

(b) Bonus. You will receive an annual bonus in an initial target amount of
$600,000, based upon achievement of such individual and corporate performance
criteria as shall



--------------------------------------------------------------------------------

be mutually agreed between you and the Company by January 31 of each year for
that year, which bonus shall be paid between January 1 and February 15 of each
year for the prior year’s performance. In addition, the Company agrees to pay a
bonus installment with respect to your 2008 performance, in the gross amount of
$133,000, no later than February 9, 2009.

(c) Equity Awards. Effective on the Commencement Date, you will be awarded
120,000 restricted shares of the common stock of the Company (the “Shares”) and
options to purchase 43,000 shares of the common stock of the Company (the
“Options”) under the Company’s 2005 Equity Incentive Plan (the “Stock Plan”). On
each anniversary of the Commencement Date for three years, provided your
employment has not been terminated for Cause (as defined below) or voluntarily
by you, one-third of the Shares shall become vested and one-third of the Options
shall become exercisable, such that all of the shares shall be vested and all of
the Options shall be exercisable as of the third anniversary of the Commencement
Date if your employment has not been terminated for Cause or voluntarily by you.

(d) Benefits. You will be entitled to participate in the Company’s employee
benefit plans and programs that are available to senior executives of the
Company.

(e) Business Expenses; Auto and Housing Allowances. The Company will pay or
reimburse you for all reasonable business-related expenses you incur in
connection with the performance of your duties in accordance with its policies.
You will receive an automobile allowance in the amount of $8,700 per year
payable in twenty-six equal installments during the year. You will receive a
housing allowance in the amount of $57,000 per year payable in twenty-six equal
installments during the year. With respect to any such expense payments or
reimbursements which are not otherwise excludable from your gross taxable
income, to the extent required to comply with the provisions of Section 409A of
the Code (as defined below) and the regulations of the Treasury and applicable
guidance of the Internal Revenue Service thereunder (together, “Section 409A”),
no payment or reimbursement of expenses incurred by you during any taxable year
shall be made after the last day of the following taxable year, the right to
payment or reimbursement of any such expenses shall not be subject to
liquidation or exchange for another benefit, and the amount of expenses eligible
for payment or reimbursement during any taxable year may not affect the expenses
eligible for reimbursement in any other taxable year.

3. Termination of Employment.

(a) Your employment with the Company may be terminated at any time, for any
reason or no reason, subject to the provisions of this Paragraph 3.

(b) Termination Without Cause, or Resignation for Good Reason or in Connection
With a Change in Control. Upon a termination by the Company without Cause (as
defined below), a resignation by you for Good Reason (as defined below), or a
resignation by you within one year of a Change of Control (as defined in the
Stock Plan), you shall be entitled to receive the following:

(i) Any earned but unpaid Base Salary through the date of your termination;

 

2



--------------------------------------------------------------------------------

(ii) Such employee benefits, if any, as to which you may be entitled under the
terms of the applicable employee benefit plans of the Company, payable at the
time(s) set forth in such plans (the amounts described in clauses (i) through
(ii) herein being referred to as the “Accrued Rights”);

(iii) Subject to your continued compliance with the provisions of the Continuing
Obligations (as defined below), and your execution, delivery and non-revocation
of a general release of claims in favor of the Company and its affiliates in the
form attached hereto as Exhibit A, payment of a lump sum in the amount of one
year’s salary plus $600,000 (the “Severance Payment”) on the 55th day following
the date of your termination; and

(iv) To the extent your rights to receive the Shares and the Options have not
otherwise fully vested, an additional one-third of the Shares shall immediately
vest and an additional one-third of the Options shall immediately become
exercisable.

(c) Termination for Death or Disability. In the event of any termination of your
employment with the Company due to your death or disability (as defined below),
you (or your estate or legal representative, as the case may be), shall be
entitled to the Accrued Rights through the date of termination and to payment of
a bonus for the year during which the termination occurs, pro-rated to the date
of termination and payable in accordance with Paragraph 2(b) above, and all of
the Shares shall immediately vest and all of the Options shall immediately be
exercisable by you or by your estate or legal representative, as the case may
be.

(d) Termination for Other Reasons. In the event of any termination of your
employment with the Company for any reason not set forth in Paragraph 3(b) or
3(c), you (or your estate or legal representative, as the case may be) shall be
entitled to the Accrued Rights through the date of termination. Notwithstanding
anything herein to the contrary, you will not receive any Severance Payment or
accelerated vesting if your employment is terminated for Cause or if you resign
voluntarily. In the event that the Company goes private, whereby its outstanding
shares are purchased by an individual, group of individuals and/or private
investors, and provided that you are offered a position in the private entity
substantially equivalent to the position of President and Chief Executive
Officer of the Company (in terms of title, authority, duties, responsibilities,
compensation, benefits and severance), such circumstance shall not be considered
a termination from the Company without Cause, and shall not entitle you to the
Severance Payment or accelerated vesting of equity interests as set forth in
Paragraph 3(b) of this Letter Agreement.

(e) Upon any termination of your employment with the Company, you shall not be
under any obligation to seek other employment in order to receive the Severance
Payment or any other benefit in connection with the termination. Upon cessation
of your employment with the Company for any reason, you agree to resign, as of
the date of such termination and to the extent applicable, from any board of
directors or committees of the Company or any of its subsidiaries or affiliates
on which you serve and any board, committees or other organizations on which you
serve in a representative capacity of the Company or any of its subsidiaries or
affiliates.

 

3



--------------------------------------------------------------------------------

4. Taxes

All payments hereunder will be subject to required withholding for all
applicable income, Social Security, Medicare and other payroll taxes.

5. Further Conditions

All payments hereunder are contingent upon your full compliance with all of the
terms of this Letter Agreement including the following conditions:

(a) You acknowledge that during your employment with the Company or any
successor to the Company, you have had access to, and possession of, non-public
information belonging to the Company or any successor to the Company, as
applicable, including, confidential and proprietary information, data, and
documents. Unless authorized in writing, you agree not to use or to disclose any
such information to any person or entity (except as may be required by law).

(b) From the date hereof through the one-year period commencing with any
termination of your employment with the Company or any successor to the Company
(the “Restriction Period”), you agree that you shall not, without the Company’s
(or any successor’s) prior written consent, directly or indirectly (i) solicit
or encourage to leave the employment or other service of the Company or any
successor to the Company, or any affiliate, employee or independent contractor
thereof or (ii) hire (on your behalf or any other person or entity) any employee
or independent contractor who has left the employment or other service of the
Company, or any of its affiliates within the one-year period which follows the
termination of such employee’s or independent contractor’s employment or other
service with the Company or any successor to the Company or their affiliates.
During the Restriction Period, you agree that you will not, whether for your own
account or for the account of any other person, firm, corporation or other
business organization, intentionally interfere with the Company’s or any
successor to the Company, or any of their affiliates’ relationship with, or
endeavor to entice away from the Company or any successor to the Company or any
of their affiliates, any person who during your employment with the Company or
any successor to the Company is or was a customer or client of the Company or
any successor to the Company or any of their affiliates; provided, however, that
this Paragraph 5 shall not limit your right to communicate for any purpose with
any customer or client (of the Company or any successor to the Company or any of
their affiliates) with which or with whom you had a significant business
relationship prior to September 4, 2007.

(c) During the Restriction Period, the Company and you agree that neither of you
will knowingly take any actions that are adverse to the interests of the other
or any successor to the Company, or make any derogatory statement concerning the
other or any successor to the Company or any of their affiliates or employees to
any person, including the media, any financial consultant or analyst or any
public group. This provision shall not in any way prevent you from making
truthful statements that are required by law, or in connection with a legal or
judicial proceeding or by governmental regulations, provided that, to the extent
legally permissible, you provide the Company with timely, advance notice of any
such proceeding or request for information with respect to the Manager, the
Company or any successor to the Company.

 

4



--------------------------------------------------------------------------------

(d) If all or any portion of the Severance Payment or other payments or benefits
due under this Letter Agreement constitute “nonqualified deferred compensation”
subject to Section 409A, then any such payments or benefits that are payable to
you upon or with reference to the date of your termination of employment shall
be payable only upon or with reference to the date of your “separation from
service,” as such term is defined in Section 409A, from the Company (your
“Separation from Service”). Further, if at the date of your Separation from
Service you are a “specified employee” as defined in Section 409A, then, to the
extent required by Section 409A, such Severance Payment (or portion thereof) and
any other such payments or benefits that are payable upon your Separation from
Service and constitute deferred compensation subject to Section 409A shall be
paid to you no earlier than the first day of the seventh month following the
month in which your Separation from Service occurs or, if earlier, the date of
your death (the “6-Month Delay”). If the 6-Month Delay becomes applicable such
that payments are delayed, any payments that are so delayed shall accrue
interest, from the date such payments were otherwise due through the actual
payment date, at the U.S. “prime rate” plus two percent (2%) as reported by a
U.S. nationally-recognized source on the date of such separation.

(e) For the purposes of this Letter Agreement, notice and all other
communications provided for in this Letter Agreement shall be in writing and
shall be deemed to have been duly given when hand delivered or mailed by United
States certified or registered express mail, return receipt requested, postage
prepaid, if to you, addressed to you at your respective address on file with the
Company; if to the Company, addressed to Realty Finance Corporation, 185 Asylum
Street, City Place I, 31st Floor, Hartford, CT 06880, and directed to the
attention of its General Counsel; or to such other address as any party may have
furnished to the other in writing in accordance herewith, except that notice of
change of address shall be effective only upon receipt.

(f) This Letter Agreement, together with the Letter Agreement between you and
CBRE Realty Finance, Inc., dated September 2, 2008 (the “September 2, 2008
Agreement”), and the Indemnification Agreement between you and CBRE Realty
Finance, Inc., dated September 4, 2007 (the “Indemnification Agreement”) shall
constitute the entire understanding between you and the Company regarding the
subject matter of each. In the event that the provisions of this Letter
Agreement and the September 2, 2008 Agreement conflict, the provisions of this
Letter Agreement shall control. This Letter Agreement, and your rights and
obligations hereunder, may not be assigned by you; any purported assignment by
you in violation hereof shall be null and void. In the event of any sale,
transfer or other disposition of all or substantially all of the Company’s
assets or business, whether by merger, consolidation or otherwise, the Company
may assign this Letter Agreement and its rights hereunder to the entity
succeeding to the Company’s assets or business in connection with such
transaction.

(g) This Letter Agreement and the September 2, 2008 Letter Agreement may be
amended, superseded, canceled, renewed or extended, and the terms hereof may be
waived, only by a written instrument signed by you and the Company or, in the
case of a waiver, by the party waiving compliance. No delay on the part of
either you or the Company in exercising any right, power or privilege hereunder
shall operate as a waiver thereof, nor shall any waiver on the part of either
you or the Company of any such right, power or privilege nor any single or
partial exercise of any such right, power or privilege, preclude any other or
further exercise thereof or the exercise of any such other right, power or
privilege.

 

5



--------------------------------------------------------------------------------

(h) This Letter Agreement shall not limit any right of yours under the
Indemnification Agreement or to receive any payments or benefits under an
agreement with or an employee benefit or compensation plan of the Company,
initially adopted prior to, as of or after the date hereof, which are expressly
contingent thereunder upon the occurrence of a Strategic Transaction (including,
but not limited to, the acceleration of any rights or benefits thereunder).

(i) The Company acknowledges and agrees that, pursuant to the September 2, 2008
Letter Agreement you will be paid the Special Bonus in the amount of $350,000
within 30 days of the earlier of the consummation of a Strategic Transaction (as
defined below) or April 30, 2009, provided your employment has not earlier been
terminated and you have not voluntarily resigned before the earlier of the
consummation of a Strategic Transaction or April 30, 2009. The Company further
agrees that, upon the consummation of a Strategic Transaction, the shares
remaining unvested and the options remaining unexercisable of the 75,000
restricted shares of common stock and 24,000 options to purchase common stock of
the Company, which were awarded to you pursuant to the offer letter agreement
dated August 10, 2007 and signed by Bill R. Frazer, Senior Managing Director and
signed and dated by you as of August 20, 2007 , shall immediately be vested or
exercisable, as applicable.

(j) In the event of any dispute or claim between you and the Company (including
all of its employees, agents, subsidiary and affiliated entities, benefit plans,
benefit plans’ sponsors, fiduciaries, administrators, affiliates; and all
successors and assigns of any of them), we jointly agree to submit all such
disputes or claims to confidential binding arbitration and waive any right to a
jury trial. The claims and disputes subject to arbitration include all claims
arising from or related to your employment or the termination of your
employment, including but not limited to, claims for wages or other compensation
due; claims for breach of any contract or covenant (express or implied); tort
claims; claims for discrimination (including but not limited to, race, sex,
religion, national origin, age, marital status, or medical condition or
disability); claims for benefits (except where an employee benefits or pension
plan specifies that its claims procedure shall culminate in an arbitration
procedure different from this one); and claims for violation of any federal,
state or governmental law, statute, regulation, or ordinance. The arbitration
(i) shall be conducted pursuant to the arbitration rules of the state in which
you were last employed by the Company or, in the absence of state law, the
Federal Arbitration Act; and (ii) shall be heard before a retired State or
Federal Judge in the county containing the Company’s office in which you were
last employed. The Company shall pay for all fees and costs of the Arbitrator;
however, each party shall pay for its own costs and attorneys’ fees, if any.
Provided, however, that the Company may file a claim in a court of competent
jurisdiction in order to seek relief, including damages and injunctive relief,
for any alleged violation of the obligations set forth in this Letter Agreement,
including, but not limited to, the obligations contained in this Paragraph 5.

(k) The use of captions in this Letter Agreement is for convenience. The
captions are not intended to and do not provide substantive rights.

6. Governing Law

This Letter Agreement shall be governed by, and construed and interpreted in
accordance with Connecticut law, without reference to principals of conflicts of
law.

 

6



--------------------------------------------------------------------------------

7. Definitions

For purposes of this Letter Agreement, the following terms shall have the
meanings indicated below:

(a) “Board” means the Board of Directors of the Company.

(b) “Cause” shall mean (i) engaging in (A) willful or gross misconduct or
(B) willful or gross neglect; (ii) after written notice and a period of at least
thirty (30) days to cure (if curable), repeatedly failing to adhere to the
directions of superiors or the Board or the written policies and practices of
the Company or its subsidiaries or affiliates; (iii) the conviction of a felony
or a crime of moral turpitude, dishonesty, breach of trust or unethical business
conduct, or any crime involving the Company or its subsidiaries or affiliates;
(iv) fraud, misappropriation or embezzlement; (v) after written notice and a
period of at least thirty (30) days to cure (if curable), a material breach of
this Letter Agreement; (vi) after written notice and a period of at least thirty
(30) days to cure (if curable), acts or omissions constituting a material
failure to perform substantially and adequately the duties assigned to you;
(vii) any illegal act materially detrimental to the Company, or its subsidiaries
or affiliates; or (viii) after written notice and a period of at least thirty
(30) days to cure, repeated failure to devote substantially all of your business
time and efforts to the Company, or its subsidiaries or affiliates if required
by your employment agreement.

(c) “Code” means the Internal Revenue Code of 1986, as amended.

(d) “Continuing Obligations” shall mean your obligations pursuant to Paragraph
5(a)-(c) of this Letter Agreement.

(e) “Disability” shall mean the definition set forth in the disability benefits
plan in which you are enrolled at the time of the determination or if there is
no such plan, if for a continuous period of three months, you are unable to
perform your duties under this Agreement, with any accommodation required by
law, due to mental or physical health reasons.

(f) “Good Reason” shall mean the occurrence or existence of any of the
following: (i) a material diminution of your title, authority, duties or
responsibilities, or the assignment to you of any duties substantially
inconsistent with your position, authority, duties or responsibilities, each in
relation to those in effect immediately prior to the reduction or assignment,
including a requirement that you report to a corporate officer or employee
instead of directly to the Board; (ii) a material diminution in your base salary
in effect immediately prior to the reduction; (iii) the Company requiring you to
be based at any office or location more than 20 miles from Hartford,
Connecticut, except for reasonable travel required for the performance of your
duties or responsibilities; or (iv) any other action or inaction that
constitutes a material breach of the terms of this Letter Agreement;

provided, that the foregoing events will constitute Good Reason only if (x) you
provide the Company with written objection to the event within 90 days following
the occurrence thereof, (y) the Company fails to reverse or otherwise cure the
event within 30 days of receiving that

 

7



--------------------------------------------------------------------------------

written objection, and (z) you resign your employment within one (1) year
following the expiration of such cure period.

(g) “Strategic Transaction” shall mean the occurrence of any of the following
events: (i) a sale of all or substantially all of the Company, or all or
substantially all of the assets of the Company; (ii) a liquidation of the
Company; (iii) the admission of a new external manager to the Company; (iv) the
sale of 50% or more of the voting securities of the Company; or (v) the
internalization of employees of CBRE Realty Finance Management, LLC into the
Company.

 

REALTY FINANCE CORPORATION By       /s/ Ray Wirta   Name: Ray
Wirta                           Title:   Chairman                          
Date       December 16, 2008

ACKNOWLEDGED AND AGREED:

 

/s/ Kenneth J. Witkin Kenneth J. Witkin

 

8



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE

THIS RELEASE is made as of the          day of                     ,
                     by Kenneth J. Witkin(the “Employee”).

WHEREAS, the Employee is a party to a certain letter agreement with Realty
Finance Corporation (the “Company”) dated December         , 2008 (the “Letter
Agreement”) (unless the context requires otherwise, capitalized terms used but
not defined herein shall have the respective meanings ascribed thereto by the
Letter Agreement).

NOW, THEREFORE, with the intent to be legally bound and in consideration of the
agreements herein contained, plus other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the Employee agrees as
follows:

1. The Employee, for himself and his spouse, heirs, executors, administrators,
successors, and assigns, hereby releases and discharges (i) the Company,
formerly known as CBRE Realty Finance, Inc., its subsidiaries and other
affiliated companies, and CBRE Realty Finance Management, LLC; (ii) each of
their respective past and present officers, directors, members, agents, and
employees; and (iii) all the employee benefit plans of the Company and of any of
its affiliated companies, any trusts and other funding vehicles established in
connection with any such plans, any members of committees established under the
terms of any such plans, and any administrators or fiduciaries of any such
plans, from any and all actions, causes of action, claims, demands, grievances,
and complaints, known and unknown, which he or his spouse, heirs, executors,
administrators, successors, and assigns ever had or may have at any time through
the Effective Date (as defined below), other than for payments set forth under
the Letter Agreement. The Employee acknowledges and agrees that this Release is
intended to cover and does cover, but is not limited to, (i) any claim under
Title VII of the Civil Rights Act of 1964, Section 1981 of the Civil Rights Act
of 1866, the Age Discrimination in Employment Act, the Equal Pay Act, the
Employee Retirement Income Security Act, or the Americans with Disabilities Act,
each as amended; (ii) any claim of employment discrimination whether based on a
federal, state, or local statute or court or administrative decision; (iii) any
claim for wrongful or abusive discharge, breach of contract, invasion of
privacy, intentional infliction of emotional distress, defamation, or other
common law contract or tort claims including, but not limited to, such claims
arising from any statements the Company is or heretofore has been required to
make to or file with any regulatory agency with regard to the termination of the
Employee’s employment; (iv) any claims, whether statutory, common law, or
otherwise, arising out of the terms or conditions of his employment at the
Company or the Employee’s separation from the Company (other than for payments
set forth under the Letter Agreement); and (v) any claim for attorneys’ fees,
costs, disbursements, or other like expenses. The enumeration of specific
rights, claims, and causes of action being released should not be construed to
limit the general scope of this Release. It is the intent of the parties that by
this Release the Employee is giving up all rights, claims, and causes of action
accruing prior to the Effective Date, whether known or unknown or whether or not
any damage or injury has yet occurred; provided, however, that this Release
shall not release any claim the Employee may have to enforce the Letter
Agreement or any benefit plan of the Company or any claim the Employee may have
that by law cannot be released.

2. The Employee acknowledges that he was advised in writing to consult with
legal counsel before signing this Release; that he has obtained such advice as
he deems necessary with respect to this Release; that he has fully read and
understood the terms of this Release; and that he is signing this

 

9



--------------------------------------------------------------------------------

Release knowingly and voluntarily, without any duress, coercion, or undue
influence, and with an intent to be bound. The Employee further acknowledges
that he has been given at least 21 days to consider this Release and that he has
elected to sign it on this date after having taken what he considers to be a
sufficient period of time to consider his options. The parties agree that any
changes made to this Release or the Letter Agreement after the initial delivery
hereof will not restart the running of such 21-day period.

3. The Employee understands that he or she is entitled to revoke this Release
within seven days following delivery and that the Release will not become
effective until the seven-day period has expired (the last day thereof, the
“Effective Date”); that revocation may be effected by giving written notice
delivered to the General Counsel of the Company, within the seven-day period;
and that in the event that the Employee timely exercises his right to revoke
this Release, the Release will immediately become null and void and that
pursuant to the Letter Agreement the Company may be entitled to a legal remedy
against him.

[N.B: Additional provisions and information necessary to perfect release of ADEA
claims in the event of a plan of terminations.]

IN WITNESS WHEREOF, the Employee has executed this Release as of the date and
year first above written:

 

   Kenneth J. Witkin

 

 

STATE OF [NEW YORK]    )    ) ss: COUNTY OF [NEW YORK]    )

 

On the          day of                  in the year                  before me,
the undersigned, a Notary Public in and said State, personally appeared Kenneth
J. Witkin, personally known to me or proved to me on the basis of satisfactory
evidence to be the individual whose name is subscribed to the within instrument
and acknowledged to me that he executed the same in his capacity, and that by
his signature on the instrument, the individual, or the person upon behalf of
which the individual acted, executed the instrument.

 

   Notary Public

 

10